PER CURIAM.
We withdraw and vacate our previous opinion filed in this case on December 17, 1976. The court’s former opinion was based upon Section 47.163, Florida Statutes (1975), which was in effect at the time of rendition of the order appealed. However, while the appeal was pending Section 47.163 was repealed effective September 1, 1976.
An appellate court, in reviewing a judgment on direct appeal, will dispose of the casé according to the law prevailing at the time of the appellate disposition, and not according to the law prevailing at the time of rendition of the judgment appealed. Florida East Coast Ry. v. Rouse, 194 So.2d 260 (Fla.1966).
Section 47.163 not being applicable we find that the trial court did not abuse its discretion in granting appellee’s petition for change of venue based upon Section 47.122, Florida Statutes (1975).
AFFIRMED.
*82DOWNEY and ALDERMAN, JJ., and DURANT, JOSEPH N., Jr., Associate Judge, concur.